DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 12/13/2021 and 12/30/2021, is acknowledged.  Amendments to the specification have been entered.
Applicant has elected the invention of Group I, claims 1-19 and 65-66, drawn to an enteric hard capsule comprising a film comprising (1) a nonionic water soluble cellulose compound; (2) an enteric methacrylic acid copolymer; and at least one compounds selected from the group consisting of (3) an enteric cellulose compound; (4) a water-insoluble (meth)acrylate acid alkyl ester copolymer; and (5) polyvinyl alcohol, a plasticizer, and a surfactant.  In response to applicant’s argument that amended claims 61-64 should also be considered, as stated previously, the special technical feature of the Invention I and amended claims 61-64, i.e., an enteric hard capsule comprising a film comprising components 1-5 does not make a contribution over the prior art.  Therefore, the inventions identified according to the claims in Groups I and amended claims 61-64 lack unity of invention.  MPEP 1850.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)) and made FINAL.
Claims 1-66 are pending in this action.  Claim 61 has been amended.  Claims 20-64 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed 07/01/2020 (translation), is a 371 of PCT/JP2018/026216, filed July 11, 2018, which claims benefit of foreign priority to JP 2018-039184, filed March 6, 2018, and JP 2017-135666, filed July 11, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Specification
The lengthy specification (141 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises multiple references on publications and/or patent documents (e.g., Para. 0003-0006; 0074, 0085, 0088, 0216, 0219-0223).  To this point, it is noted that the publications recited in the instant application should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication (MPEP 609.05(a)); whereas the cited patent documents should be identified by a publication number.  MPEP 707.05.  Appropriate correction is required. 
List of cited documents (Para. 0007-0008) should be removed from the specification.  MPEP 608.01.  If applicant wants these references be printed in the patent, he/she should submit them in the form of information disclosure statement to be considered by examiner.  MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The use of the trademarks/trade names/product names has been noted in this application (e.g., Para. 0042-0043, 0051-0052, 0060-0061, 0063, 0066, 0073, 0130-the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names/product names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The data provided in the specification are unclear, given that the data are shown without units of measurements (e.g., molecular weight recited in Para. 0075).  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements, filed on 10/14/2021 and 12/30/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statements, for which no English translation has been provided, have not been considered.  If an English 
The information disclosure statements, filed on 10/14/2021, (i) is a duplicate of the information disclosure statemen, filed previously 07/01/2020, that (ii) includes incorrect reference “US 6309,666 by Bohm and issued in 1899”.  
The information disclosure statements do not include Certificate Statement and Privacy Act Statement (MPEP 609), and also do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 2-5, 7-10, 17, 65 are objected to because of the following informalities:  
It is suggested that in claim 2 the phrase “cellulose compound is at least one kind selected from the group consisting of ...” should be corrected to “cellulose is selected from the group consisting of A, B, ..., and a mixture thereof” for clarity.  Similar is applied to claims 3, 5, 65. 
In claim 4 the limitation “containing 40 mass% to” should be corrected to “containing from 40 mass% to” (see claims 13-15).  Similar is applied to limitation “and 60 mass% to”.  
In claim 7 the phrase “0.5≤(β+γ+δ)/(α+[Symbol font/0x62]+[Symbol font/0x67]+[Symbol font/0x73]+[Symbol font/0x6A])≤0.9 is established, and 0.4≤ ([Symbol font/0x62]+[Symbol font/0x67])/([Symbol font/0x62]+[Symbol font/0x67]+[Symbol font/0x73]) is established” should be corrected to “and wherein
It is suggested that in claim 17 the limitation “diameter of 1 µm or more and less than 30 µm” should be corrected to “diameter ranging from 1 µm to 30 µm” for clarity.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 and 65-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited the limitation “cellulose compound having a viscosity value within a range of 100-100,000 mPa*s” that is unclear and indefinite.  First, it is noted that property of polymer solution depend on such conditions as concentration, temperature, polymer molecular weight, polymer chain structure, etc. (see product Grades Available cited herein) that are not clarified in the instant claim.  Therefore, said limitation does not clearly define the cellulose compounds that can be used in claimed compositions.  Second, it is noted that where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  In the present case, the independent claim 1 recites the limitation “a viscosity of 100-100,000 mPa*s” without identification of conditions (i.e., solvent, concentration, temperature, pH, etc.) and specific method/instrument for viscosity measurement to be used.  Therefore, the viscosity values recited by claim 1 are incomplete insofar as said claim does not specify the frame of references used to measure them.  Without knowing these parameters, the metes and bounds of the claimed subject matter are not clear.  Similar is applied to claims 14-15 regarding the measurements of an elastic modulus and/or elongation break.  Clarification is required. 
Claim 1 recites the limitation “the 5th component is at least one kind selected from the group consisting of polyvinyl alcohol, a plasticizer, and a surfactant" that is unclear and indefinite.  In the present case, it is noted that the members of the recited Markush group must belong to a recognized physical or chemical class or to an art-recognized class.  MPEP §803.02.  In the present case, some members of said group are defined by their functionality (i.e., plasticizer, surfactant), whereas other member is defined by its chemical properties (i.e., polyvinyl alcohol).  Clarification is required.
Claim 11 (dependent on claim 1) recites the limitation “at least a part of the 2nd component is a salt thereof”.  Independent clam 1, however, does not teach the use/presence of salts of 2nd component in the claimed films.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Similar is applied to 3rd component
Claim 16 recites the limitations “the film ... has a sea-island structure” and/or “substantially formed of 1st component” that is unclear.  In the present case, it is noted that neither the claims nor specification provide clear definitions for the terms “sea-island structure” and/or “substantially”.  Further, the specification does not provide a standard for ascertaining the requisite degree.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This limitations were interpreted as best understood as “the film comprises phases comprising 1st components in an amount of more than 50 wt%”.  Similar is applied to claim 17 regarding the term “island phase”.  Clarification is required. 
Claims 18 and 19 disclose the inherent property of the claimed hard capsule defined by measuring dissolution of said capsule “in a solution having a pH of 1.2”.  Given that conditions for measuring capsule dissolution depends on user’s choice (i.e., a solution/solvent composition, pH, temperature) said claims are not sufficiently definite, because they refer to variables.  MPEP 2173.05(b)(ll).  Therefore, the scopes of said claims are not reasonably clear.  Further, it is noted that said claims recite the term “dissolution ratio”, but does not provide a definition for said parameter and/or does not clarify the units of measurements for said parameter – mass ratio, weight ratio, mole ratio.  Clarification is required.   
Claim 65 recites the limitation “hard capsules sealed with a seal liquid” that is unclear.  Does this limitation imply “hard capsule placed in a seal liquid” OR “hard capsule coated by using a seal liquid”?  Similar is applied to claim 66 regarding the the enteric hard capsules of claim 1 in a hard capsule”.  Clarification is required.   
Claim 65 recites the limitation “partially neutralized” that is unclear.  In the present case, it is unclear what is understood by the term “partially” – e.g., at least 1%, OR at least 50%?  Therefore, the metes and bounds of the claim are not reasonably clear.  Clarification is required.  
Claims 2-10, 13 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benameur et al., WO 2013/164122A (hereinafter referred to as Benameur).
Benameur teaches enteric hard capsules for colonic delivery and methods of making hard capsule shells/films, wherein said capsules display controlled release properties and exhibit optimal chemical and mechanical properties, e.g., disintegration profile, dissolution profile, film thickness, tensile strength values (Abstract; Para. 0011).  To this point, Benameur teaches that said capsules/shells include a mixture of: 
hydroxypropyl methylcellulose (HPMC), hydroxypropyl cellulose (HPC), methylcellulose (MC), i.e., 1st component (Para. 0021 as applied to claims 1-2);
(ii)  copolymers of methacrylic acid and ethyl acrylate (e.g., Eudragit L100-55 having methacrylic acid-to-ethyl acrylate ratio at 1:1 ratio), copolymers of methacrylic acid and methyl methacrylate, i.e., 2nd component (Para. 0023-0025 as applied to claims 1, 3-4);
(iii)  hydroxypropyl methylcellulose phthalate (HPMCP), hydroxypropyl methylcellulose acetate succinate (HPMCAS), cellulose acetate phthalate (CAP), i.e., 3rd component (Para. 0021 as applied to claims 1, 5);
(iv)  copolymers of methacrylate and ethyl acrylate, i.e., 4th component (Para. 0023 as applied to claims 1, 6); 
(v)  plasticizer, surfactant, i.e., 5th component (Para. 0038, 0049, 0052 as applied to claim 1). 
Benameur teaches the use of HPMC ( i.e., 1st component) such as HPMC 2208, HPMC 2910 (Para. 0040 as applied to claim 1), having viscosity of 100-100,000 mPa·s, and 4,000-10,000 mPa·s, respectively (see Li et al. and/or Ashland cited herein).  
Benameur teaches that said compositions provides the hard capsule shells thickness lower than about 250 μm, e.g., at about 150 μm, and at about 70 μm (Para. 0061 as applied to claim 13).
Benameur teaches that said shells/capsules release less than 10% of incorporated actives (i.e., disintegrate and/or dissolve) after 2 hours in simulated gastric fluid at pH 1.2 (Para. 0090-0093 as applied to claims 18, 19).
inherent properties of the capsule shell/film (claims 14-17), it is noted that the cited prior art teaches the enteric capsules compositions that are substantially the same as the compositions recited by the instant claims.  If the compositions are physically the same they must have the same properties.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) see MPEP § 2112.02.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Benameur et al., WO 2013/164122A (cited in IDS; hereinafter referred to as Benameur).
The teaching by Benameur is outlined above.  Benameur does not teach the relative concentrations of the claimed components as claimed in claims 7-10.

Regarding claims 65-66, it is noted that Benameur teaches that said shells/capsules can be additionally coated with additional polymer layers (Para. 0062).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use additional layers on capsules as taught by Benameur with desired dissolution properties for providing, e.g., release of additional active ingredient incorporated in said coating under specific/desired conditions and to use said capsules for combined therapy.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0203868 – teaches compositions for enteric hard capsules and method preparation thereof (Title; Abstract; Para. 0002, 0006-0007), wherein said compositions st component (Claim 1; Para. 0008, 0018); (ii) 50-90 wt % of HPMCP, i.e., 3rd component (Claims 1, Para. 0008-0009, 0018);  (iii) 5.5-8.5 wt % of alkaline agent selected from the group consisting of ammonia, sodium hydroxide, potassium hydroxide, calcium hydroxide and mixture thereof (Claims 1, 3; Para. 0010, 0021), i.e., a basic neutralizer;  (iv)  sodium lauryl sulfate/surfactant/emulsifier, plasticizer, i.e., 5th component (Para. 0012-0013, 0023, 0037);  (v)  a polyol, i.e., a compound comprising at least three OH-groups (Para. 0006, 0018, 0022).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-19 and 65-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/254,449. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  An enteric hard capsule comprising a film comprising 1st, 2nd, 4rd, and 5th components as instantly claimed.  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615